Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 98-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,040,902. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 98, 103, and 104 are present in claim 1 of `902. Similarly, the subject matter in claims 99-102 and 105-109 are present in claims 2-3, 5-6, 10-14, and 16 of `902. All limitations of claims 110-117 are considered in claims 17-28 and 30 of `902.

Claim Interpretation
It is noted that the term “about” is being interpreted in light of [0043] of the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 101, 103, 104, 108 and 113-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 101 is dependent on claim 1010 but no claim 1010 is present. 
Claims 103-104 and 114-115 recite the term “the percarboxylic acid.” There is insufficient antecedent basis for this limitation in the claims. 
Regarding claim 108, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 113 recites that the water source comprises 2-1000 ppm of the peroxycarboxylic composition.  However, the claims on which it depends state that the peroxycarboxylic composition is added to the water source.  As such, it is unclear how the water source can be considered part of the composition as claimed, or if Applicant is trying to claim the concentration at which the peroxycarboxylic composition is present in the water source.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 98-101, 103, 105-106, 108, 110-112, and 114 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rae et al. (US 2004/0200619 in IDS).
Regarding claims 98 and 110, Rae teaches a method for reducing scale formation (calcium carbonate scale deposits) comprising contacting a target with 1-15% by weight peroxycarboxylic acid composition that does not include sulfoperoxycarboxylic acids when the target/water is below a pH of 10.5 for a sufficient amount of time to dissolve/reduce scale such as calcium carbonate (abstract and [0012]-[0019]).
Regarding claims 99-100 and 111, Rae teaches that the composition is added to a water source and a surface in contact with said water source (wells), wherein the water source is fresh or brackish water ([0013]).
Regarding claims 101 and 112, Rae teaches that the peroxycarboxylic composition can include corrosion inhibitors ([0012]) and the composition is added to a water source and a surface in contact with said water source (wells), wherein the water source is fresh or brackish water ([0013]).
Regarding claims 103 and 114, Rae teaches that the peroxycarboxylic composition is comprised of a peroxycarboxylic acid, a carboxylic acid, and hydrogen peroxide in the wt% claimed ([0014]-[0015]).
Regarding claim 105, Rae teaches that the target/water treated has a pH from 3-5 ([0013]).
Regarding claim 106, Rae teaches that the scale is a carbonate scale found in oil and gas operations (abstract).
Regarding claim 108, Rae teaches that the composition can further include corrosion inhibitors ([0005]-[0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 102, 113, and 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 2004/0200619 in IDS).
Regarding claims 102 and 113, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Thus, it would have been obvious to optimize the water source/ peroxycarboxylic composition respective concentrations to find the optimum or workable ranges.  
Regarding claim 117, Rae teaches the same method steps of treatment with a peroxycarboxylic acid composition and the effects (microbial population) would be the same even if not explicitly stated, or it would have been obvious to expect similar results given enough of the peroxycarboxylic acid composition and time.  

Claim 104 and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 2004/0200619 in IDS) in view of Okano et al. (US 2007/0274857 in IDS).
Regarding claims 104 and 115, Rae teaches the addition of peroxycarboxylic acid but fails to teach that the peroxycarboxylic acid is formed by the addition of an ester of polyhydric alcohol, an organic acid, and hydrogen peroxide.  Okano teaches that peroxycarboxylic acids can be formed via the addition of an ester of polyhydric alcohol, an organic acid, and hydrogen peroxide ([0007]-[0008]).  Thus, it would have been obvious to provide the peroxycarboxylic acid as components of an ester of polyhydric alcohol, an organic acid, and hydrogen peroxide and mixing them together to form the desired peroxycarboxylic acid as it is a known and used source of peroxycarboxylic acid.  It is noted that the different components can be mixed in prior in a two part mix, or directly with the target as the peroxycarboxylic is desired and the order to mixing is not considered novel (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Claim 107 and 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 2004/0200619 in IDS) in view of Neuhausen (DE 3504394 in IDS).
Regarding claims 107 and 116, Rae teaches that the peroxycarboxylic composition is applied for over 1 minute at various temperatures including room temperature ([0033]) and the pH is from 3-5 ([0013]), but fails to teach that the peroxycarboxylic composition is applied via spray, fog, foam or dipping.  Neuhausen teaches a similar peroxycarboxylic composition that is applied in order to remove scale wherein the composition is applied via spraying and allowed to soak for 10 to 20 minutes (page 3 of English translation provided 1/4/2017).  Since Rae is silent on the means the peroxycarboxylic composition is applied, it would have been obvious to look to the art for examples of how similar compositions are applied.  Thus, it would have been obvious to spray the peroxycarboxylic composition in order to adequately coat the surface being treated as it is a known and used application technique at the time of invention.  

Claim 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rae et al. (US 2004/0200619 in IDS) in view of Robinson et al. (US 2011/0220358 in IDS). 
Regarding claim 109, Rae teaches the same method steps of treatment with a peroxycarboxylic acid composition and the effects (microbial population) would be the same even if not explicitly stated.  It is noted that Rae does not teach that iron sulfide is removed.  Rae teaches that common scale would be calcium carbonate and Robinson teaches that scale in similar process fluids would include both calcium carbonate and iron sulfide ([0035]).  Thus, when the same claimed composition is added to similar process fluids, one skilled in the art would have found that the type of fluid being treated in Rae would include iron sulfide, or it would have been obvious since iron sulfide is commonly together with calcium carbonate and that the scale (calcium carbonate and iron sulfide) would both react the same and be removed by the peroxycarboxylic composition even if not explicitly stated.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777